Case 2:15-cr-00032-GZS Document 39 Filed 05/12/20 Page 1 of 2                    PageID #: 160



                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

UNITED STATES Of AMERICA                       )
                                               )
v.                                             )    2: 15-cr-00032-GZS
                                               )
LAWRENCE ESTRELLA,                             )
                                               )
               Defendant.                      )

                APPOINTMENT OF COUNSEL & SCHEDULING ORDER

       Defendant has filed a pro se Motion for Compassionate Release pursuant to the 2018 First
Step Act, 18 U.S.C. § 3582(c) and (d) (ECF No. 35). Defendant has previously been determined
to have been entitled to appointment of counsel or has otherwise established indigency. The Court
has appointed Attorney David Beneman, the Federal Defender for the District of Maine, to
represent Defendant on the pending Motion (ECF No. 38).

       Appointed counsel shall have until May 21, 2020 to file an Amended Motion for
Compassionate Release or a reply to the pending Motion. The United States Attorney shall have
seven (7) days to file a response to any amended motion. Appointed counsel shall have four (4)
days for a reply to any amended motion but may waive the right to file a reply. If the Defendant’s
personal or institutional medical circumstances change before the completion of any deadlines
outlined in this order, Defendant may supplement his request for compassionate release any time
prior to the Court taking Defendant’s petition under advisement.

       The United States Probation Office for the District of Maine (“Probation Office”) is
authorized to disclose to appointed counsel the following documents to be used for preparing any
amended petition or reply: Presentence Investigation Reports, Statements of Reasons, Judgments,
Summary Reports, contact information for the United States Bureau of Prisons (“BOP”) Case
Managers and any BOP facility status updates. The Clerk’s Office is authorized to facilitate the
Probation Offices’ disclosures as necessary.

       The Court directs the United States Attorney for the District of Maine (“United States
Attorney”) to meet and confer with appointed counsel to facilitate the process of obtaining from
the BOP, the most recent and relevant documents, including but not limited to, the inmate’s
Case 2:15-cr-00032-GZS Document 39 Filed 05/12/20 Page 2 of 2                       PageID #: 161



progress report, sentence computation form, financial responsibility form, inmate education data,
disciplinary data, inmate profile, medical records, and the BOP’s recommendation for release, if
any. To the extent necessary, appointed counsel will assist petitioner in executing a release form
authorizing the BOP to disclose institutional records.

       SO ORDERED.

                                                     /s/ George Z. Singal
                                                     United States District Judge


Dated this 12th day of May, 2020.




                                                2
